Citation Nr: 0738189	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-32 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in relevant part, granted service 
connection for PTSD and assigned a 30 percent rating, 
effective May 21, 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In his September 2004 notice of disagreement, the veteran's 
representative specifically noted that the veteran was 
currently seeking counseling from Ms. Jeanne Snow at the 
Worcester Veterans Center and from Dr. Lightfoot from the 
Worcester VA Outpatient Clinic.  The RO obtained treatment 
records from Dr. Lightfoot, dated from June 2003 to June 
2005.  However, it does not appear that records from the Vet 
Center were obtained before the case was certified to the 
Board.  In this regard, the Board observes that the file 
contains a May 2003 letter from Jeanne Snow, RN-CS, MSN, in 
which she noted that the veteran agreed to attend a PTSD 
Group beginning later that month.  Additionally, a May 2004 
VA outpatient record indicated that the veteran went to the 
Vet Center on a weekly basis.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when treatment records from a VA 
Veterans Center are relevant to a claim, they should be 
obtained even if summarizing letters or reports are included 
in the record. Dunn v. West, 11 Vet. App. 462 (1998).  On 
remand, an attempt should be made to obtain these records.  
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA records are 
constructively in the possession of VA adjudicators during 
the consideration of a claim).  

The Board observes that the veteran's most recent VA 
psychiatric examination was conducted in March 2004, almost 
four years ago.  Since the case is being remanded to obtain 
additional records, the Board finds that another VA 
examination should be conducted to ascertain the current 
severity of the veteran's PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, obtain all records of 
treatment of the veteran from the Veterans 
Center in Worcester, Massachusetts.  

2.  Obtain all medical records regarding 
the veteran's treatment for PTSD at the 
Worcester Outpatient Clinic dated from 
July 2005 to the present.  

3.  Schedule the veteran for a VA 
psychiatric examination, to determine the 
current severity of his service-connected 
PTSD.  All indicated tests and studies 
should be completed and all clinical 
studies should be reported in detail.  The 
examiner should also be asked to provide 
in the diagnostic formulation an Axis V 
diagnosis (Global Assessment of 
Functioning Scale) consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (4th. ed.).  

4.  After the development requested above 
has been completed, review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

